{¶ 31} I concur in the majority's judgment and in most of its opinion. I write separately to note my belief that the proper standard of review for the first assignment of error is de novo. The question of whether the testimony at issue was admissible under Rule 609(A)(3) of the Ohio Rules of Evidence is a question of law. This Court reviews questions of law, even when those questions of law relate to the admission of evidence, de novo. See State v. Hoffmeyer, 9th Dist. No. 23712,2008-Ohio-2311, at ¶ 24. *Page 1